         Case 1:17-cr-00201-ABJ Document 578 Filed 04/24/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

            v.
                                                        Crim. No. 17-CR-201-01 (ABJ)
 PAUL MANAFORT, JR.,

                 Defendant.


           GOVERNMENT’S MOTION FOR LEAVE TO FILE UNDER SEAL

       The United States of America respectfully moves for leave to file under seal its response

to the Court order dated April 17, 2019. The government’s response contains information about

communications between government attorneys and counsel for a witness regarding a topic that

was discussed in a sealed proceeding.



                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            United States Attorney

                                            By: /s/
                                            Jonathan Kravis
                                            Deborah Curtis
                                            Zia Faruqui
                                            Assistant United States Attorneys
                                            555 Fourth Street NW
                                            Washington, D.C. 20530
